In consolidated negligence actions to recover damages for personal and property injuries, loss of services, etc., defendant The Hertz Corporation *941appeals from, so much of an interlocutory judgment of the Supreme Court, Queens County, entered February 23, 1972, as is against it and in favor of all plaintiffs upon the issues of liability, upon the trial court’s direction of a verdict after trial of said issues only. Interlocutory judgment reversed insofar as appealed from, on the law; new trial granted as against defendant The Hertz Corporation with respect to the issues of liability only, with costs to abide the event; and action severed as between the plaintiffs and said defendant. The appeal presented no questions of fact. In our opinion, the presence of factual issues to be determined by the jury precluded the direction of a verdict in plaintiffs’ favor (Loewinthan v. Le Vine, 299 N. Y. 372; Blum, v. Fresh Grown Preserve Corp., 292 N. Y. 241, 245; Ferrell v. B & H Equip. Corp., 38 A D 2d 572). Hopkins, Acting P. J., Munder, Christ and Brennan, JJ., concur.